In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
SAMANTHA SILVESTRI,      *
                         *                          No. 14-666V
             Petitioner, *                          Special Master Christian J. Moran
                         *
v.                       *                          Filed: March 24, 2017
                         *
SECRETARY OF HEALTH      *                          Attorneys’ fees and costs; award in
AND HUMAN SERVICES,      *                          the amount to which respondent does
                         *                          not object.
             Respondent. *
*********************

Ronald C. Homer and Meredith Daniels, Conway, Homer, P.C., Boston, MA, for
Petitioner;
Heather L. Pearlman, United States Dep’t of Justice, Washington, DC, for
Respondent.

              UNPUBLISHED DECISION ON FEES AND COSTS 1

      On March 16, 2017, petitioner moved for attorneys’ fees and costs in the
above-captioned matter. Petitioner requested reimbursement for attorneys’ fees
and costs in the amount of $56,754.44, an amount to which respondent does not
object. The Court awards this amount.

                                        *      *       *

       On July 29, 2014, Samantha Silvestri filed a petition for compensation
alleging that the hepatitis A vaccine she received on January 6, 2012, caused her to

1
  The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
suffer acute disseminated encephalomyelitis (“ADEM”) and multiple sclerosis
(“MS”). On September 19, 2016, the undersigned issued a decision awarding
compensation to petitioner pursuant the parties’ joint stipulation. Decision, issued
Sept. 19, 2016, 2016 WL 5957678.

                                            *       *      *

       Because petitioner received compensation, she is entitled to an award of
attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e). Petitioner seeks a total of
$56,404.44 ($43,970.50 in attorneys’ fees and $12,433.94 costs) for her counsel.
In compliance with General Order No. 9, petitioner states that she incurred $350.00
in out-of-pocket litigation expenses while pursuing this claim. Respondent has no
objection to the amount requested for attorneys’ fees and costs.

       After reviewing the request, the Court awards the following:

       a. A lump sum of $56,404.44 in the form of a check made payable
          to petitioner and petitioner’s attorney, Ronald C. Homer, of
          Conway, Homer, P.C., for attorneys’ fees and other litigation
          costs available under 42 U.S.C. § 300aa-15(e).

       b. A lump sum of $350.00, in the form of a check made payable to
          petitioner, Samantha Silvestri, for costs she incurred in pursuit
          of her petition.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court shall enter judgment in accordance herewith. 2

       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




2
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing
of notice renouncing the right to seek review.
                                                2